     Case 1:20-cv-01710-BAH Document 4-3 Filed 06/25/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 OPEN TECHNOLOGY FUND, et al.,

                         Plaintiffs,
         v.

 MICHAEL PACK, in his official capacity               Case No. 1:20-cv-01710-BAH
 as Chief Executive Officer and Director of the
 U.S. Agency for Global Media,
                                                      The Honorable Beryl A. Howell
                         Defendant.


                        DECLARATION OF DEEPAK GUPTA

I, Deepak Gupta, declare as follows:

       1.       I am the lead attorney for the plaintiffs in this case: Open Technology Fund,

Ambassador Ryan Crocker, Ambassador Karen Kornbluh, Ben Scott, and Michael W.

Kempner. I offer this declaration in support of the plaintiffs’ motion for a temporary

restraining order and preliminary injunction against defendant Michael Pack.

       2.       The plaintiffs filed this action at approximately 9pm on Tuesday, June 23,

2020. That same evening, at approximately 10pm, I served counsel for the defendant,

Michael Williams (Vice President of Legal, Compliance and Risk Management at the U.S.

Agency for Global Media) with a copy of the complaint via email. The following day,

Wednesday, June 24, a copy of the complaint and summons was brought by ou process

server to the U.S. Agency for Global Media offices of Mr. Williams and defendant Michael

Pack. Although we have been reliably informed that Mr. Pack and Mr. Williams have been

working in the office and were present at the office that day, the process server was told at

the door that the defendant and his counsel were working from home and were unable to

accept service. We were able to successfully serve the complaint on the U.S. Department



                                                  1
     Case 1:20-cv-01710-BAH Document 4-3 Filed 06/25/20 Page 2 of 3




of Justice on the same day. On Thursday, June 25, we filed a motion for a temporary

restraining order and preliminary injunction in this case. Nearly contemporaneously with

its filing, I served it on counsel for the defendant via email.

         3.     Attached as Exhibit A is a true and correct copy of the current grant

agreement between Open Technology Fund and the U.S. Agency for Global Media.

         4.     Attached as Exhibit B is a true and correct copy of the current grant

agreement between Radio Free Europe and the U.S. Agency for Global Media.

         5.     Attached as Exhibit C is a true and correct copy of the current grant

agreement between Radio Free Asia and the U.S. Agency for Global Media.

         6.     Attached as Exhibit D is a true and correct copy of the current grant

agreement between Middle East Broadcasting Networks and the U.S. Agency for Global

Media.

         7.     Attached as Exhibit E is a true and correct copy of the current bylaws of

Open Technology Fund.

         8.     Attached as Exhibit F is a true and correct copy of the current bylaws of

Radio Free Europe.

         9.     Attached as Exhibit G is a true and correct copy of the current bylaws of

Radio Free Asia.

         10.   Attached as Exhibit H is a true and correct copy of the current bylaws of

Middle East Broadcasting Networks.

         I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing

is true and correct.

         Executed in Washington, DC, on June 24, 2020.




                                               2
Case 1:20-cv-01710-BAH Document 4-3 Filed 06/25/20 Page 3 of 3




                                    /s/ Deepak Gupta
                                    Deepak Gupta




                              3
